DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-4 are pending following amendment on 8/17/2021.
Objections to claims 2 and 4 are withdrawn.
Rejections of claims 1 and 4 under 35 USC 112 are withdrawn. 
Response to Arguments
Applicant’s arguments, see pgs 4-5, filed 8/17/2021, with respect to the rejections of claims 1-4 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Leclerc in view of Odle under 35 USC 103.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Leclerc (US 20070208395 A1) in view of Odle (“8 Trigrams of the Yi Jing“, 2007).
	Regarding claim 1, Leclerc teaches a phototherapy device for use on a body surface (Title) comprising a substrate/enclosure which may be rectangular (shown Fig 1) or have another geometric profile [0067] (substrate functions as a backing layer that enclosed the light emitting device, may be 
	While Leclerc teaches a general system which closely resembles the claimed invention the specific orientation of the light sources and colors of the sources according to the eight trigram patterns 
	One of ordinary skill in the art at the time of invention would have motivation to arrange the light sources of Leclerc to emit light toward the body in a trigram position as taught by Odle because each of the positions, may have a health benefit associated with it according to eastern medicine, and by orienting the light sources in this manner a user may be exposed to beneficial light according to the trigram practice to help alleviate medical issues associated with the trigram pattern in eastern medicine. 
	Regarding claim 2, Leclerc in view of Odle teaches a phototherapy device substantially as claimed in claim 1. Further, Leclerc teaches wherein the radiation source/light emitters are light emitting diodes (LEDs) or other suitable light emitting components [0108]. 
	Regarding claim 3, Leclerc in view of Odle teaches a phototherapy device substantially as claimed in claim 1. Further, Leclerc teaches wherein the device is intended for use on a patients hand (Fig 7A), chest or abdominal area (Fig 9) [0135].
	Regarding claim 4, Leclerc in view of Odle teaches a phototherapy device substantially as claimed in claim 1. Further, Leclerc teaches where the device is controlled by programming/software .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        3 December 2021